DETAILED ACTION
This action is a response to an amendment filed on 9/23/22 in which claims 1, 2, 4, 5, 16, 17, 19, 20, 24, 25, 27, 28 and 31-38 are pending.

 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, 17, 25, 34, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Inc. “Wake-Up Schemes for DRX in NR”, June 27, 2017, herein Qualcomm, Ang et al. (Pub. No.: 2018/0332655), herein Ang, Qualcomm, Apple, OPPO “Wake-Up Signaling for C-DRX Mode”, herein QAO.
As to claim 1, Qualcomm teaches the method for discontinuous reception, comprising: 
detecting, by a first terminal device, discontinuous reception (DRX) information of at least one terminal device (Qualcomm section 2.1 the eNB sends a WU indication (DRX information)), and 
DRX information of each terminal device is used for indicating that the each terminal device wakes up or sleeps during an on-duration of a DRX cycle after the DRX information of the each terminal device (Qualcomm section 2.1 the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle),; 
determining, by the first terminal device, DRX information of the first terminal device from DRX information (Qualcomm section 2.1 notifies to wake up); 
and waking up or sleeping, by the first terminal device, during the on-duration according to the DRX information of the first terminal device (Qualcomm section 2.1 after the WU stage the UE either goes to sleep if it does not receive the WU indication or the UE processes the received WU indication to prepare the coming wake up time));

Qualcomm does not teach

a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information

However Ang does teach

a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information (Ang [0042] a PDCCH monitoring state and/or a WUS monitoring state)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang, because Ang teaches us [0042] when a UE is connected to a cell, the UE may monitor or detect a set of PDCCH candidates (e.g., a set of consecutive control channel elements (CCEs) on which a PDCCH may be mapped) in every subframe, slot, or TTI. In some examples, the UE may monitor or detect configured WUS resource at a configured periodicity the DRX states discussed herein may include several states that are optimized for low percentage of data scheduled, In some examples, a WUS pre-wake-up state may be used or configured, and may allow the UE to skip of the ON duration of a DRX cycle (e.g., to save power).

	Qualcomm nor Ang teach
	A plurality of pieces of discontinuous reception (DRX) information
	A plurality of terminal devices

	However QAO does teach
	A plurality of pieces of discontinuous reception (DRX) information (QAO section 2.1 in the context of C-DRX, the information that AGI conveys includes whether a grant should be expected in the subsequent ON duration (AGI is DRX information) section 2.2.1 UE identifiers (plurality of pieces of DRX information) may be carried in the payload)
	A plurality of terminal devices (QAO section 2.2.1 UEs may be configured to monitor the common search space for the AGI, set of UEs)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Qualcomm and Ang with QAO, because QAO teaches us section 2.2.1 as an enhancement UE identifiers (the plurality of DRX information) is used to further quality that the AGI is only for those identified UEs (plurality of terminal devices)
	

	
As to claim 16, Qualcomm teaches a terminal device, wherein the terminal device is a first terminal device, the terminal device comprises: 
a transceiver configured to detect discontinuous reception (DRX) information of a terminal device, and DRX information of each terminal device of the terminal device is used for indicating that the each terminal device wakes up or sleeps during an on-duration of a DRX cycle after the DRX information of the each terminal device (Qualcomm section 2.1 a UE (transceiver) and the eNB sends a WU indication (DRX information the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle) ; and 
a processor configured to determine DRX information of the first terminal device from the DRX information detected by the transceiver (Qualcomm section 2.1 notifies to wake up); and
 to wake up or sleep during the on-duration according to the determined DRX information of the first terminal device (Qualcomm section 2.1 after the WU stage the UE either goes to sleep if it does not receive the WU indication or the UE processes the received WU indication to prepare the coming wake up time));

Qualcomm does not teach
a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information

However Ang does teach
a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information (Ang [0042] a PDCCH monitoring state and/or a WUS monitoring state)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang for the same reasons stated in claim 1.

Qualcomm nor Ang teach

	A plurality of pieces of discontinuous reception (DRX) information
	A plurality of terminal devices

	However QAO does teach

	A plurality of pieces of discontinuous reception (DRX) information (QAO section 2.1 in the context of C-DRX, the information that AGI conveys includes whether a grant should be expected in the subsequent ON duration (AGI is DRX information) section 2.2.1 UE identifiers (plurality of pieces of DRX information) may be carried in the payload)
	A plurality of terminal devices (QAO section 2.2.1 UEs may be configured to monitor the common search space for the AGI, set of UEs)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang with QAO for the same reasons stated in claim 1.




As to claim 24, Qualcomm teaches a network device, comprising: 
a processor configured to determine discontinuous reception (DRX) information of a terminal device (Qualcomm section 2.1 a eNB and the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle,
 wherein DRX information of each terminal device is used for indicating that the each terminal device wakes up or sleeps during an on-duration of a DRX cycle after the DRX information of the each terminal device (Qualcomm section 2.1 a eNB and the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle; and
 a transceiver configured to send DRX information determined by the processor, to enable the first terminal device to determine DRX information of the first terminal device from the DRX information (Qualcomm section 2.1 a eNB (transceiver) and the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle, and
 to wake up or sleep during the on-duration according to the DRX information of the first terminal device (Qualcomm section 2.1 after the WU stage the UE either goes to sleep if it does not receive the WU indication or the UE processes the received WU indication to prepare the coming wake up time));


Qualcomm does not teach

a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information

However Ang does teach

a downlink control channel sent by a network device, wherein the downlink control channel carries at least one piece of discontinuous reception (DRX) information (Ang [0042] a PDCCH monitoring state and/or a WUS monitoring state)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang for the same reasons stated in claim 1.
Qualcomm nor Ang teach

	A plurality of pieces of discontinuous reception (DRX) information
	A plurality of terminal devices

	However QAO does teach

	A plurality of pieces of discontinuous reception (DRX) information (QAO section 2.1 in the context of C-DRX, the information that AGI conveys includes whether a grant should be expected in the subsequent ON duration (AGI is DRX information) section 2.2.1 UE identifiers (plurality of pieces of DRX information) may be carried in the payload)
	A plurality of terminal devices (QAO section 2.2.1 UEs may be configured to monitor the common search space for the AGI, set of UEs)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang with QAO for the same reasons stated in claim 1.

	
As to claim 34, Qualcomm teaches a method for discontinuous reception, comprising: determining, by a network device, DRX information of each terminal device device wakes up or sleeps during an on-duration of a DRX cycle after the DRX information of the each terminal device (Qualcomm section 2.1 the eNB sends a WU indication (DRX information)),  and 

	to enable the first terminal device to determine DRX information of the first terminal device from the plurality of pieces of DRX information, and to wake up or sleep during the on-duration according to the DRX information of the first terminal device (Qualcomm section 2.1 the eNB sends a WU indication (DRX information) to only notify whether the UE should wake up in the upcoming DRX cycle),;

	Qualcomm does not teach
sending, by the network device, a downlink control channel to a first terminal device, wherein the downlink control channel carries the DRX information

	However Ang does teach
	sending, by the network device, a downlink control channel to a first terminal device, wherein the downlink control channel carries the DRX information(Ang [0042] a PDCCH monitoring state and/or a WUS monitoring state)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang for the same reasons stated in claim 1.

Qualcomm nor Ang teach

	a plurality of pieces of discontinuous reception (DRX) information of a plurality of terminal devices, of each terminal

	However QAO does teach

	a plurality of pieces of discontinuous reception (DRX) information of a plurality of terminal devices, of each terminal (QAO section 2.1 in the context of C-DRX, the information that AGI conveys includes whether a grant should be expected in the subsequent ON duration (AGI is DRX information) section 2.2.1 UE identifiers (plurality of pieces of DRX information) may be carried in the payload)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang with QAO for the same reasons stated in claim 1.


As to claim 2, the combination of Qualcomm, Ang and QAO teach the method according to claim 1, wherein the downlink control channel carries a plurality of bit values, the plurality of bit values corresponds to the plurality of pieces of DRX information one by one, and each bit value in the plurality of bit values is used for representing DRX information corresponding to the each bit value (Ang [0042] In some examples, comparing with PDCCH, WUS may carry fewer bits (e.g., 1 -bit) (0 or 1 (0 = no WU, 1 = yes WU QAO section 2.1 in the context of C-DRX, the information that AGI conveys includes whether a grant should be expected in the subsequent ON duration (bit 0 for no and 1 = yes for each UE identifier) (AGI is DRX information) section 2.2.1 UE identifiers (plurality of pieces of DRX information) may be carried in the payload, each UE identifier includes ))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm, Ang and QAO for the same reasons stated in claim 1.

	Claims 17, 25 and 35 are rejected for the same reasons stated in claim 2. 

	
	As to claim 38, the combination of Qualcomm, Ang and QAO teach the method according to claim 34, wherein sending, by the network device, the downlink control channel to a first terminal device comprises: sending, by the network device, the downlink control channel to the first terminal device before the DRX cycle; or sending, by the network device, the downlink control channel to the first terminal device in a common search space of a control channel (QAO section 2.2.1 AGI may be sent in a common search space)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm and Ang with QAO for the same reasons stated in claim 1.

Claims 4, 5, 19, 20, 27, 28, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm, Ang, QAO, Kim and Deng et al. Pub. No.: 2015/0098384, herein Deng

As to claim 4, Qualcomm, Ang and QAO teach the method according to claim 1, wherein the method further comprises: 

Qualcomm, Ang nor QAO 

before the first terminal device detects the downlink control channel sent by the network device, receiving, by the first terminal device, first configuration information sent by the network device, wherein the first configuration information indicates a target RNTI used for detecting the downlink control channel; 
wherein detecting, by the first terminal device, the downlink control channel sent by the network device comprises: 

detecting, by the first terminal device, the downlink control channel according to the {YB:00995123.DOCX }Application Serial No. 16/638,663Page 4 of 10 Preliminary Amendment Dated: March 9, 2020target RNTI.

However Deng does teach

	before the first terminal device detects the downlink control channel sent by the network device, receiving, by the first terminal device, first configuration information sent by the network device, wherein the first configuration information indicates a target RNTI used for detecting the downlink control channel (Deng [0021] The serving BS allocates a C-RNTI to the UE. The UE may, based on the C-RNTI thereof, decode and receive physical downlink control signaling transmitted in a common PDCCH [0026] During detection of the common PDCCH, DCI thereof is detected according to a C-RNTI of the common PDCCH); 
wherein detecting, by the first terminal device, the downlink control channel sent by the network device comprises: 
detecting, by the first terminal device, the downlink control channel according to the {YB:00995123.DOCX }Application Serial No. 16/638,663Page 4 of 10 Preliminary Amendment Dated: March 9, 2020target RNTI (Deng [0026] During detection of the common PDCCH, DCI thereof is detected according to a C-RNTI of the common PDCCH); 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm, Ang and QAO with Deng, because Deng teaches us [0026] In order to obtain the DCI thereof, the UE may detect a search space in the common PDCCH. The search space may be pre-defined or may be configured by the serving cell, and is different from an existing search space in the PDCCH (including a UE specific search space) and a common search space. According to an embodiment of the present invention, the specific search space may be smaller than the existing search space, because the number of symbols capable of being used for the PDCCH in the MBSFN subframe is small, and the use of a small search space can schedule more UEs
Claims 19, 27 and 36 are rejected for the same reasons stated in claim 4. 

  
As to claim 5, the combination of Qualcomm, Ang, QAO  and Deng teach the method according to claim 1, wherein the method further comprises: 
before the first terminal device detects the downlink control channel sent by the network device, receiving, by the first terminal device, second configuration information sent by the network device, wherein the second configuration information is used for indicating a channel format of the downlink control channel (Deng [0026] A format of the DCI is pre-defined or is configured by the serving cell); 
wherein detecting, by the first terminal device, the downlink control channel sent by the network device comprises: 
detecting, by the first terminal device, the downlink control channel according to the channel format of the downlink control channel (Deng [0026] Existing protocols have multiple formats of DCI, such as Format 1, Format 1A, and Format 2, format of the DCI required to be detected in the common PDCCH)  

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm, Ang, QAO with Deng because Deng teaches us [0026] clear determination of the format of the DCI required to be detected in the common PDCCH by the UE can decrease the number of detections performed by the UE.

	Claims 20, 28 and 37 are rejected for the same reasons stated in claim 5. 


Claims 7, 8, 22, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm, Ang, QAO and Anderson et al. (Pub. No.: 2012/0275366), herein Anderson.

As to claim 7, the combination of Qualcomm, Ang and QAO teach the method according to claim 1, wherein determining, by the first terminal device, the DRX information of the first terminal device from the at least one piece of DRX information comprises: 

Qualcomm, Ang nor QAO teach

determining, by the first terminal device, the DRX information of the first terminal device according to a number of the first terminal device, wherein the DRX information of the first terminal device is DRX information corresponding to the number in the at least one piece of DRX information. {YB:00995123.DOCX }Application Serial No. 16/638,663Page 5 of 10 Preliminary Amendment 

However Anderson does teach
determining, by the first terminal device, the DRX information of the first terminal device according to a number of the first terminal device, wherein the DRX information of the first terminal device is DRX information corresponding to the number in the at least one piece of DRX information (Anderson [0112] FIG. 10 is a schematic diagram 1000 that illustrates a single-user (dedicated) wake-up message addressed to a UE-specific RNTI (e.g. a C-RNTI) and transmitted during the PDCCH region of a sub-frame) {YB:00995123.DOCX }Application Serial No. 16/638,663Page 5 of 10 Preliminary Amendment

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm, Ang and QAO with Anderson, because Anderson teaches us [0112]. The wake-up signal may take the form of a normal UL or DL assignment addressed to the UEs dedicated RNTI (i.e. C-RNTI). The eNB may transmit the dedicated wake-up message during the PDCCH region of any actively-received (non-DRX) sub-frame (as per the current LTE design). As a result, a UE still need only activate its front-end receiver circuitry for the PDCCH region of each non-DRX sub-frame.

Claims 22 are rejected for the same reasons stated in claim 7.

Dated: March 9, 2020  
As to claim 8, the combination of Qualcomm, Ang, QAO and Anderson teach the method according to claim 7, wherein the method further comprises: before the first terminal device determines the DRX information of the first terminal device according to the number of the first terminal device, receiving, by the first terminal device, third configuration information sent by the network device, wherein the third configuration information is used for indicating the number of the first terminal device (Andrson [0072] The wake-up RNTI may be explicitly assigned by the eNB 150 to the UE 145 using dedicated signaling means. Alternatively or in combination, the wake-up RNTI may be derived by the UE 145 based upon a pre-existing ID for the same UE 145. The pre-existing UE ID may comprise a previously-assigned RNTI)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qualcomm, Ang and QAO with Anderson for the same reasons stated in claim 7.

	
Claims 23 and 30 are rejected for the same reasons stated in claim 8.

Applicant’s arguments with respect to claim(s) 1, 16 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. With respect to claim 1 the applicant states the feature that the downlink control channel carries a plurality of pieces of discontinuous reception (DRX) information of a plurality of terminal devices is not disclosed by QAO. Applicant remarks page 2 second paragraph. The examiner respectfully disagrees. QAO section 2.2.1 last paragraph states that the AGI which carries enhancement information stating if a set of UEs should be woken up can include UE identifiers (a plurality of DRX information) in a common search space. This information is carried in the common search space for PDCCH, therefore a plurality of pieces of DRX information (awake or stay sleep) for a set of UEs (plurality of terminals) is disclosed by QAO and the examiner maintains the rejection.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467